Citation Nr: 0304381	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-04 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent, 
from March 23, 1998  to March 1, 2001; and in excess of 60 
percent on and after March 2, 2001, for postoperative 
prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The veteran had active duty from July 1950 to July 1954 and 
from August 1956 to September 1979.

The current appeal arose from a December 1998 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO granted service 
connection for residuals of prostate cancer, and assigned a 
10 percent disability evaluation effective March 23, 1998, 
the date of the original claim.  

In February 2000 the RO granted an increased rating of 40 
percent for residuals of prostate cancer effective March 23, 
1998.  

In his substantive appeal, dated in March 2000, the veteran 
requested a personal hearing before the RO.  In January 2001, 
prior to his hearing date, the veteran canceled his 
appearance, and indicated that he wished to cancel all 
further appearances.  In February 2001, the Decision Review 
Officer and the veteran's representative agreed to give him a 
VA examination in lieu of a rescheduled personal hearing.  
The veteran reported for VA examination in March 2001.  Based 
upon examination findings, the RO, in June 2002 granted an 
increased rating to 60 percent for residuals of prostate 
cancer, effective March 2, 2001.  

The case has been forwarded to the Board of Veterans' Appeals 
for appellate review.


FINDINGS OF FACT

1.  From March 23, 1998 to March 1, 2001, there was no local 
recurrence or metastasis of prostate cancer and the voiding 
dysfunction that predominated the disorder required wearing 
and changing of absorbent materials at least 4 times a day.  

2.  From March 2, 2002, there has been no local recurrence or 
metastasis of prostate cancer and the voiding dysfunction 
that predominates requires changing of absorbent materials at 
least 4 times a day.


CONCLUSION OF LAW

The criteria for an initial increased evaluation of 60 
percent for postoperative prostate cancer, effective from 
March 23, 1998, and no higher thereafter, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Air Force Base medical records show that in March 1996, the 
veteran had an elevated prostate-specific antigen (PSA).  He 
was referred for urology evaluation.  

A summary of all private medical records reveals that the 
veteran was first diagnosed with prostate cancer in April 
1996, at which time it was recommended that he undergo 
surgery.  In May 1996 he underwent radical retropubic 
prostatectomy.  From 1996 to 1999, the veteran was seen for 
many follow-up sessions regarding postoperative residuals.  
He continuously complained of incontinence during his 
sessions.  Noteworthy is that his PSA level in June 1998 and 
December 1998 were less than .1.  In February 1999 he 
underwent collagen injection for male stress incontinence 
secondary to radical prostatectomy.  

On VA examination in April 1998 the veteran reported that 
since his surgery he had had urinary incontinence and would 
wet himself if he were not close to a bathroom.  He described 
the wetting as mostly dribbling; it never really soaked his 
clothing.  

He also complained of impotence.  His present complaint was 
of malignancy, with the total removal of the prostate.  He 
had no chemotherapy or radiation.  He did not need any 
catherization or dilations, and no drainage problems except 
for the incontinence or dribbling.  No diet therapy had been 
necessary and he was on no medications at the present time.  

It was noted that the veteran was retired, and not working, 
and that the postoperative prostate cancer did not seem 
bothersome to his daily activities.  Other recent surgeries 
were noted.  The diagnosis was prostatectomy due to cancer of 
the prostate.  

The basis of the grant was that the evidence of record showed 
that the veteran served in Vietnam, so exposure to Agent 
Orange was assumed.  Post-service private treatment and 
hospital medical records show that he had prostate surgery in 
May 1996.  He did not file a claim until more than one year 
after surgery, so the rating was based on his current 
residuals.  Special monthly compensation based on loss of use 
of a creative organ was also granted, effective March 23, 
1998.  

On VA examination in June 1999 the veteran indicated that 
nothing had really gone on since his last compensation 
examination.  He was being treated by a private physician and 
his PSA level was said to be .01.  The veteran reported 
having incontinence problems to the point where he was 
leaking all the time.  He wore pads and also stated that if 
he sat around all day near the bathroom, he could go enough 
times to where it did not leak as much.  He went through 
three to four pads a day.  He claimed leaking to be all the 
time, and that it was stressful.  He had tried collagen 
injection without good results.  He continued to be 
incontinent of urine.  He had no interest in an artificial 
sphincter.  He also continued to have impotence problems.  

Examination revealed that the veteran was in no acute 
distress at the time of the examination.  Genitourinary 
examination revealed a normal adult circumcised male.  

Testes were descended bilaterally, and were nontender on 
palpation and of normal consistency.  The prostate bed was 
flat without nodules.  The diagnosis was history of prostate 
cancer, with latest PSA on June 18, 1999 less than .1 NG/ML.  
Urinalysis of the same date was within normal limits.  

In a rating decision in February 2000, the evaluation for 
residuals of prostate cancer was increased from 10 to 40 
percent disabling effective March 23, 1998.  

On VA examination in March 2001 the examiner reviewed the 
veteran's claims folder.  His history of prostate cancer was 
reported.  The veteran noted having urinary incontinence 
since the time of his prostatectomy.  He stated that it was 
near constant urinary leakage.  He used protective pads and 
required changing the pads approximately 6 times per day.  He 
stated that he had to watch his liquid intake particularly 
after supper or it would worsen his nocturia.  If he 
abstained from any liquid consumption after dinner he would 
have nocturia one time per night.  If he had one serving of 
fluid after dinner he would have nocturia three times at 
night.  The urinary leaking was worse when he walked than 
when he sat.  He denied a history of urinary tract infection, 
urolithiasis, nephrolithiasis or renal impairment.  His last 
PSA check was a year earlier.  There were well healed 
surgical incisions.  The veteran was in no distress at the 
time of physical evaluation.  

The tentative diagnoses, in pertinent part, were status post 
prostatectomy for prostate carcinoma; erectile dysfunction 
secondary to prostatectomy; and urinary incontinence 
secondary to prostatectomy.  

Baseline laboratory tests were obtained the day of 
examination.  In a corresponding Addendum, it was noted that 
the PSA level was less than .1.  The final diagnoses were 
status post-prostatectomy for prostate carcinoma; erectile 
dysfunction secondary to prostatectomy; and urinary 
incontinence secondary to prostatectomy.  

In June 2002 the right increased the disability evaluation 
for residuals of prostate cancer from 40 to 60 percent 
disabling, effective March 2, 2001, the date of the veteran's 
last VA examination.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule),  
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2002), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, such as these claims on appeal, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2 (2002).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  


Where diagnostic codes refer the decision maker to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Since  
the areas of dysfunction described below do not cover all 
symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.

Renal dysfunction:  Requiring regular dialysis, or precluding 
more than sedentary activity from one of the following:  
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular shall be rated 100 percent.  

Persistent edema and albuminuria with BUN 40 to 80mg%; or 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion shall be rated 80 percent.

Constant albuminuria with some edema; or, definite decrease  
in kidney function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101 shall be rated 60 
percent.

Albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101 shall be rated 30 percent.  

Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101 shall 
be rated 0 percent.  

Voiding dysfunction:  Rate particular condition as urine 
leakage, frequency, or obstructed voiding.  Continual Urine 
Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence: 



Requiring the use of an appliance or the wearing of absorbent  
materials which must be changed more than 4 times per day  
shall be rated 60 percent.  Requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day shall be rated 40 percent.  Requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day shall be rated 20 percent.  

Urinary frequency:  Daytime voiding interval less than one  
hour, or; awakening to void five or more times per night  
shall be rated 40 percent.  Daytime voiding interval between 
one and two hours, or; awakening to void three to four times 
per night shall be rated 20 percent.  Daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night shall be rated 10 percent.  

Obstructed voiding:  Urinary retention requiring intermittent 
or continuous catheterization shall be rated 30 percent. 

Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  1. Post void residuals greater 
than 150 cc.  2. Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec).  3. Recurrent urinary tract  
infections secondary to obstruction.  4. Stricture disease  
requiring periodic dilatation every 2 to 3 months shall be 
rated 10 percent. 

Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year shall be rated 0 
percent.

Urinary tract infection:  Poor renal function:  Rate as renal 
dysfunction.  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two  
times/year), and/or requiring continuous intensive management 
shall be rated 30 percent.  Long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent  
intensive management shall be rated 10 percent.  38 C.F.R. § 
4.115a.

Malignant neoplasms of the genitourinary system shall be 
rated 100 percent disabling.  Note--Following the cessation  
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall  
continue with a mandatory VA examination at the expiration of  
six months.  Any change in evaluation based upon that or any  
subsequent examination shall be subject to the provisions of 
Sec. 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is  predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7528.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve on 
the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  



When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the veteran.  38 U.S.C.A. § 5107 (West Supp. 2002).


Analysis
Preliminary Matter:  Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12  Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (now codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi,  287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d  1464 
(Fed. Cir. 1997).

The veteran was afforded an opportunity for personal hearing, 
and he cancelled that request.  In January 2001, the RO sent 
him a letter regarding VCAA and the change in law.  The 
letter provided the veteran with the new and codified duty to 
assist regulations as set-forth in 38 C.F.R. § 3.159 (2002).  
All indicated VA examination records and private 
hospitalization and treatment records have been obtained.  

The Board is of the opinion that to the extent possible, 
there is sufficient medical evidence on file to permit a 
determination of the issues on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2002).

The veteran was specifically notified of the enactment of the 
VCAA by the letter sent by the RO to him in January 2001, 
which advised him of the evidence required to establish 
entitlement, indicating what additional evidence was required 
to be submitted in support of his claims.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that the RO has fully considered the 
provisions of this new law and has adjudicated the veteran's 
claim with application of such criteria.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (now codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A  (West 
Supp. 2002).  

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions in December 1998, March 1998 and June 2002, 
and a Statement of the Case in February 2000, and a 
Supplemental Statement of the Case in June 2002.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claims, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran to the extent possible.  See Quartuccio, supra.

As evidenced by the RO development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claims.

The RO has considered VCAA in association with this claim.  
See generally Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.  App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Initial Increased Evaluation

Regarding the prostate cancer residuals, the record reflects 
that the veteran's voiding dysfunction was rated 60 percent 
after VA examination effective March 2, 2001.  Prior to that 
time, the disability rating in effect was 40 percent from the 
date of claim, March 23, 1998.  

The criteria for genitourinary system malignancies directs 
the rating of the residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant, if there has been no 
recurrence or metastasis, such as in this case.  

From all of the VA examinations and extensive private 
treatment records, it appears that voiding dysfunction 
predominates.  Further, there is no reference to metastasis 
or recurrence of the prostate cancer in the record.  Rather, 
the PSA level has been less than .1 since the time prior to 
surgery.  The Board observes that renal dysfunction is not 
mentioned in the record so rating the residuals as voiding 
dysfunction appears to be the applicable rating scheme at 
this time.  

The Board notes that the veteran does report the need to wear 
absorbent materials that require frequent daily changes.  He 
has consistently reported incontinence, and at VA examination 
in June 1999, he reported usage of absorbent pads at least 
4 times per day.  

According to information in private treatment records, and VA 
examination reports in June 1999 and March 2001, the number 
of daily changes needed coincides with the criteria for a 60 
percent rating.  

That is, the evidence of record reasonably shows that from 
March 23, 1998, residuals of a radical prostatectomy produced 
sufficient voiding dysfunction to require absorbent material 
changes more than four times daily.  That he ofttimes avoided 
such frequent changes through various measures such as very 
frequent voiding and use of more absorbent materials does not 
negate this fact.  Consequently, he is entitled to the 60 
percent evaluation effective from the date of the grant of 
service connection, March 23, 1998.

60 percent is the maximum schedular evaluation for voiding 
dysfunction.  38 C.F.R. § 4.115a.  Thus, in the absence of 
recurrence or metastasis of the prostate cancer, or evidence 
of a  predominant renal dysfunction that could support a 
higher rating and the current grant of the maximum schedular 
rating for voiding dysfunction, the Board finds that the 
preponderance of the evidence is against the claim for 
further increase from date of claim.  38 C.F.R. § 4.7; 
Fenderson, supra.

The Board, in the above analyses, has fully considered the 
concept of "staged" ratings as expounded upon in Fenderson, 
supra.


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that while the 
RO provided and considered the criteria for extraschedular 
evaluation, it did not grant entitlement to increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his claim for increased evaluation for 
his prostate cancer residuals to the Director or the Under 
Secretary for review for consideration of extraschedular 
evaluation.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
postoperative prostate cancer  There has been no evidence of 
marked interference with employment, as the veteran is 
currently retired, and frequent inpatient care as a result of 
this disability is not shown by the evidence of record.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.



ORDER

Entitlement to an initial increased evaluation of 60 percent, 
but no higher, effective from March 23, 1998 and thereafter, 
for postoperative prostate cancer is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.  



			
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

